WALLACE, Chief Judge,
concurring:
I fully join Judge Fernandez’s dissent. I add the following:
Yniguez’s claim that the Article regulates speech, not merely the expressive mode of speech, is dubious. The difficulties of Yni-guez’s claim become apparent when one tries to identify exactly what speech or message the Article suppresses. If Yniguez is able to identify to us in English the messages that the Article suppresses, she would thereby communicate those messages which she claims only Spanish can convey. In other words, by stating in English the speech or message which the Article restricts, Yniguez undermines her claim that her message can only be expressed in Spanish. Saddled with this problem, the majority, therefore, never identifies the content of the speech which the Article suppresses and writes vaguely about the Article’s restrictions.
It is untenable for the majority to hold that the Article restricts pure speech yet fail to identify suppressed messages. This difficulty strengthens the undeniable conclusion that the Article regulates the mode of speech, not pure speech. This conclusion *960should end the matter, for mere regulation of government employees’ mode of speech does not implicate the First Amendment or require the various balancing tests which the majority employs.
The majority’s failure to identify clearly the meaning conveyed by using one language rather than another confuses its evaluation of the interests favoring First Amendment protection. Building on recent Supreme Court decisions, the majority considers the public’s right to “receive information and ideas” in order to determine whether Yniguez’s speech is protected. Yet, the majority can point to no bit of information about medical malpractice claims which can only be communicated in a non-English language — and which Article XXVIII would thereby restrict Yniguez from communicating and the public from receiving. The majority is simply unable to show the public’s interest in the unique content and meaning which Yniguez can only convey in the Spanish language. Instead, it points to the interests members of the public have in receiving Yniguez’s message in a manner and language they can easily understand. In effect, the majority asserts that many Arizonans would prefer Yniguez speak in a mode which they can easily understand — no doubt a true observation, but the public’s interest in a civil servant’s particular mode of communication does not warrant First Amendment protection.
Also, the majority’s view that when Yni-guez speaks in a language other than English, she comments as a citizen on a matter of public concern ignores the cases which define “matter of public concern.” These cases look to the content of public employees’ speech to see whether it contributes to public debate. See United States v. National Treasury Employees Union, — U.S. -, -, 115 S.Ct. 1003, 1015, 130 L.Ed.2d 964 (1995) (matter of public concern were speeches and articles for which government employees received payment); Rankin v. McPherson, 483 U.S. 378, 386, 107 S.Ct. 2891, 2897, 97 L.Ed.2d 315 (1987) (matter of public concern was employee’s highly negative opinion of President’s policies); Connick v. Myers, 461 U.S. 138, 148, 103 S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983) (questions about pressure on government lawyers to participate on political campaigns did not constitute speech on matter of public concern); Pickering v. Board of Educ. of Township High School Dist., 391 U.S. 563, 569, 88 S.Ct. 1731, 1735, 20 L.Ed.2d 811 (1968) (matter of public concern was letter to editor discussing school budget).
Contrary to precedent, the majority rules that if members of the public would like to receive public employees’ speech in a certain way, that desire constitutes a matter of public concern. Such reasoning ignores the difference between a government employee who contributes to the marketplace of ideas and an employee who speaks in a mode which helps members of the public understanding what he says. The most recent Supreme Court case on point found that speech is of public concern when it “addresse[s] a public audience, [is] made outside the workplace, and involve[s] content largely unrelated to ... government employment.” National Treasury Employees, — U.S. at -, 115 S.Ct. at 1013. The purportedly suppressed speech here does not fit this description.